PER CURIAM:
After oral argument and careful consideration, we readily conclude that the judgment of the district court is due to be affirmed. For the reasons discussed at oral argument, we conclude that the notice of the class action settlement amply satisfied the requirements of due process. We also conclude that Dr. Cook failed to preserve in the district court his argument that some of his claims were not “finally adjudicated” and thus should have been excluded from the claims released by the settlement agreement.
AFFIRMED.